DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5,7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/22.
	In the reply applicant indicated that claim 8 read on the elected specie. However, claim 8 depends from claim 7 which is not included in the elected specie and therefore, claim 8 also is not included in the elected specie.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said fixing skirt portion” and “said spacer insert".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 3 is assumed to depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gailitis et al. US 3,262,570.

	Claim 1, Gailitis teaches a filter housing assembly comprising: a housing member having a cylindrical body (10) and a cap closure (20) that are arranged along an axis, the cap closure being connected removably to the cylindrical body and cooperating with the cylindrical body to define an inside space therebetween, and an influent channel (26) and effluent channel (30) formed in said housing member communicating the external environment and the inside space, the effluent channel being formed in the cap closure and having an outlet port that opens to the inside space and that is disposed in the axis, and a support structure disposed within the inside space, arrange along the axis, and including a first support member (40) that is provided on the cap closure, and a second support member (12) provided on the cylindrical body, the first and second support members capable of connecting to open ends of a filter element, such that one of the open ends is sealed and the other is connected directly to the outlet port, the first support member being cylindrical, surrounding the axis and having a press end portion (36) that is distal from the cap closure and is capable of being connected to an annular rim surface of an open end of a filter element (fig. 1-3). The recitation of the housing assembly being adapted for accommodating a filter element that has two open ends and each of the open ends has an annular rim surface is a recitation of intended use and does not provide any further structural limitations to the apparatus as the filter element is not positively recited as part of the claimed invention.
	Claim 2-4, 6 and 10-13, Gailitis further teaches a spacer insert (70) capable of being disposed removably between the first support member and the filter element and including: a fixing skirt portion (containing 72) adapted to be detachably fixed to the first support member and a gasket portion (73, 75, 78) that is disposed at an outer side of the fixing skirt portion with respect to the axis and is capable of being clamped between the press end portion of the first support member and an open end of a filter element (fig. 2); the fixing skirt portion of the spacer insert is engaged inside the first support member (fig. 2); the spacer insert further includes an O-ring (74) disposed around the fixing skirt portion and abutting sealing against the first support member (fig. 2); the spacer insert further includes an inserting portion (79) extending away from the fixing skirt portion along the axis and beyond the gasket portion and is capable of being inserted into a filter element (fig. 2); the gasket portion includes a bearing surface (at 73) substantially perpendicular to the axis and abutting against the press end portion of the first support member (fig. 2); the gasket portion is annular shaped (fig. 2); the first support member further has a tubular portion connected between the press end portion and the cap closure, the press end portion is wedge shaped and has opposite inclined side surfaces and a thin edge interconnecting the inclined side surfaces, the fixing skirt portion is detachably fixed to the tubular portion and the spacer insert further includes a deflected portion extending between the fixing skirt portion and the gasket portion, being inclined and abutting against one of the inclined surfaces of the press end portion (fig. 2); and the first support member is provided on the cap closure and surrounds the outlet port (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailitis et al. US 3,262,570 in view of Cilento US 3,920,553.

	Gailitis teaches the housing assembly of claim 2 where the gasket portion is capable of pressing against an open end of a filter element (col. 3, lines 6-18) but does not teach the gasket portion includes a tapered bottom edge.
	Cilento teaches a spacer insert (5) including a fixing skirt portion (containing 7) capable of being detachably fixed to a first support member and a gasket portion (containing 6) disposed at an outer side of the fixing skirt portion with respect to a central axis and is capable of being clamped between a press end portion of a first support member and an open end of a filter element, the gasket portion including a tapered bottom edge (6) that is capable of being pressed against an open end of a filter element (fig. 1-2). Using a tapered bottom edge is an art recognized functional equivalent structure to form a seal between a spacer insert and a filter element as demonstrated by Cilento and would have been an obvious modification to one of ordinary skill in the art as a way to form a positive engagement with a filter element (Cilento, col. 2, lines 29-44). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,484,529		Maludage et al.
US 5,290,445		Buttery
US 5,445,734		Chen
US 2020/0261832		Lin et al.
US 4,059,520		Roller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778